744 F.2d 1317
L. Ann WEST, as Mother and Administrator of the Estate ofLorri West, et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 83-1842.
United States Court of Appeals,Seventh Circuit.
Oct. 4, 1984.

Appeal from the United States District Court for the Central District of Illinois, Peoria Division, Michael M. Mihm, Judge.
Before CUMMINGS, Chief Judge, and BAUER, WOOD, CUDAHY, ESCHBACH, POSNER, COFFEY and FLAUM, Circuit Judges.

ORDER

1
On June 25, 1984, this Court ordered that the panel judgment and opinion reported in 729 F.2d 1120 be vacated and that the case be reheard en banc.    After rehearing this case en banc today, by equally divided vote this Court affirms the judgment of the district court dismissing the action for lack of subject matter jurisdiction under Feres v. United States, 340 U.S. 135, 71 S.Ct. 153, 95 L.Ed. 152.